Citation Nr: 0402477	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  02-05 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether August 1969 and October 1991 administrative 
decisions were clearly and unmistakably erroneous in 
determining that the character of the appellant's discharge 
from service was a bar to payment of VA benefits.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to basic eligibility to VA 
benefits.  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served in the U.S. Marine Corps from January 
1966 to January 1969.  He was discharged under conditions 
other than honorable.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
In that decision, the RO determined that August 1969 and 
October 1991 administrative decisions were not clearly and 
unmistakably erroneous in determining that the character of 
the appellant's discharge from service was a bar to payment 
of VA benefits.  Also in the February 2000 decision, the RO 
found that new and material evidence had not been received to 
reopen the appellant's claim of entitlement to basic 
eligibility for VA benefits.  

As set forth in more detail below, the appellant submitted a 
Notice of Disagreement with the new and material issue; 
however, the RO has not yet issued him a Statement of the 
Case addressing this matter.  Accordingly, the Board does not 
yet have jurisdiction to address this claim and a remand to 
the RO for this action is now necessary.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Board also observes that in connection with his current 
appeal, the appellant and his attorney requested a 
videoconference hearing before a Veterans Law Judge.  In a 
June 2002 letter, the appellant's attorney asked that the 
hearing be held at the Los Angeles RO, as that location was 
more convenient.  He further requested that the hearing be 
scheduled no earlier than August 15, 2002, so that the 
appellant would have sufficient time to make travel 
arrangements.  In a September 2002 letter, the appellant 
formally waived his right to an in-person Board hearing and 
again indicated that he wished to have a videoconference 
hearing.  

Pursuant to the requests of the appellant and his attorney, 
the claims folder was transferred to the Los Angeles RO for 
scheduling of the hearing.  In a February 22, 2003, letter, 
the appellant was notified of the time and date of the 
hearing, to be held on April 25, 2003.  A copy of this letter 
was sent to the appellant's attorney at his most recent 
address of record on March 20, 2003.  See 38 C.F.R. § 19.76 
(2003) (regarding 30-day advance notice requirement for 
hearings).  

On the date of the hearing, however, neither the appellant 
nor his attorney appeared and neither furnished an 
explanation for their failure to appear nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.702(d) (2003), when an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a 
hearing had been withdrawn.  The appellant and his attorney 
were notified of this fact in a June 2003 letter, but neither 
responded.  Thus, the Board will proceed with consideration 
of the appeal, as if the hearing request had been withdrawn.


FINDINGS OF FACT

1.  In August 1969 and October 1991 administrative decisions, 
the RO found that the character of the appellant's discharge 
from service was a bar to payment of VA benefits.  

2.  The August 1969 and October 1991 administrative decisions 
were supported by evidence then of record, and it is not 
shown that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied, 
such that they involved undebatable error that would have led 
to a materially different outcome.


CONCLUSION OF LAW

The August 1969 and October 1991 administrative decisions did 
not contain clear and unmistakable error.  38 C.F.R. § 
3.105(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 is not applicable to claims of 
clear and unmistakable error, since such claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  See Parker v. Principi, 15 Vet. App. 
407, 412 (2002) (regarding clear and unmistakable error claim 
as to a prior final RO decision); Juarez v. Principi, 16 Vet. 
App. 518, 521 (2002) (per curium order) (citing Parker as 
"holding VCAA inapplicable to claim that RO decision 
contained CUE").  In view of the foregoing, the Board finds 
that no further action on this matter is necessary.

I.  Factual Background

The appellant's DD Form 214, Certificate of Release or 
Discharge from Active Duty, shows that in January 1969, he 
was discharged under conditions other than honorable by 
reason of a sentence of a special court martial.  It was 
noted that he had lost 375 days from his period of 
enlistment.  He also had approximately one year of foreign 
and/or sea service and had been awarded the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.

Following his discharge from service, the appellant filed an 
application for VA educational benefits.  In connection with 
this claim, the RO contacted the service department and 
requested additional information regarding the character of 
the appellant's discharge.  

The service department thereafter provided a Statement of 
Service showing that in March 1968, the appellant was 
convicted by special court-martial for unauthorized absences 
(AWOL) from October 14-17, 1967; October 27, 1967, to 
February 4, 1968; and from February 9-11, 1968.  He was 
sentenced to confinement at hard labor for six months and 
ordered to forfeit pay.  

In September 1968, the appellant was again convicted by 
special court-martial for unauthorized absences (AWOL) from 
May 27, to August 14, 1968.  He was sentenced to confinement 
at hard labor for six months, ordered to forfeit pay, and 
given a bad conduct discharge.  

After reviewing this evidence, in an August 1969 
Administrative Decision, the RO noted that the appellant had 
undergone a special court martial on two separate occasions 
in service for being on unauthorized leave and received 
sentences of confinement at hard labor for six months, 
forfeiture of pay, and discharge from service with a bad 
conduct discharge.  It was also noted that he had 375 days of 
lost time.  Based on these facts, the RO determined that the 
appellant's separation from service was the result of his own 
willful and persistent misconduct.  As his discharge was 
deemed to be under dishonorable conditions, the RO concluded 
that the appellant was not entitled to VA benefits.  
According to information in the claims folder, the appellant 
was notified of this decision on September 5, 1969, but he 
did not appeal.

In May 1988, the appellant submitted an application for VA 
benefits, including entitlement to service connection for 
post-traumatic stress disorder (PTSD).  In a July 1988 
letter, the RO advised him that it had been determined that 
his discharge from service was under conditions which barred 
the payment of VA benefits.  He was duly advised of his 
appellate rights, but he did not appeal the RO's decision.  

In October 1990, the appellant submitted another claim of 
service connection for PTSD.  He acknowledged that his claims 
for VA benefits had been previously denied on the basis of 
his dishonorable discharge; however, he argued that his 
periods of AWOL had been due to undiagnosed PTSD.  

In a December 1990 letter, the RO advised the appellant that 
military records showed that his period of service had been 
terminated under other than honorable conditions.  He was 
advised that in such cases, VA was required to examine all 
relevant facts leading to the discharge to determine the 
character of discharge, pursuant to 38 C.F.R. § 3.12.  He was 
provided with a copy of the relevant legal criteria and given 
the opportunity to submit additional evidence.  

In response to this letter, the appellant submitted a 
statement in which he claimed that he had had a severe 
drinking problem after returning from Vietnam.  He further 
claimed that this problem had led to his going AWOL, for 
which he was court martialed twice.  He also complained that 
his commanding officer had been aware of this drinking 
problem, but never offered any form of rehabilitation.  The 
appellant indicated that at his second court martial, he was 
sentenced to a bad conduct discharge and was "made to attend 
AA sessions" while in prison.  

Also submitted by the appellant were copies of service 
personnel records showing that he had participated in 
numerous campaigns between June 1966 and June 1967, during 
his tour of duty in Vietnam.  In August 1967, he was noted to 
be AWOL for the first time and was eventually convicted twice 
by special court-martial for numerous unauthorized absences 
between October 1967 and August 1968.  In November 1968, he 
underwent a neuropsychiatric evaluation at which it was noted 
that the appellant was cooperative, alert, responsive, and 
appeared concerned over the drastic change in his attitude 
and outlook for the worse since his return from Vietnam.  It 
was noted that the appellant acknowledged a serious drinking 
problem of several years' duration.  Psychological testing 
showed that the appellant had a preoccupation with alcohol, 
felt somewhat nervous and sensitive, and was totally 
irresponsible and carefree.  The examiner noted that there 
were no signs of neurosis or psychosis.  The examiner 
indicated that the appellant was not service motivated and 
must be regarded as a very poor restoration risk.  The 
impression was passive-dependent personality disorder, severe 
with alcoholic trends.  

The appellant also submitted several lay statements from his 
friends and relatives, dated in 1982 and 1983.  In pertinent 
part, these statements indicated that the appellant's 
personality had changed due to his Vietnam experiences.  

Numerous pieces of medical evidence were also submitted by 
the appellant, including a February 1985 psychological 
evaluation report conducted by a clinical psychologist while 
the appellant was incarcerated for murder.  It was noted that 
the evaluation had been requested by the appellant's attorney 
who hoped that a diagnosis of PTSD would favorably influence 
the parole board and/or the appellant's efforts to upgrade 
his bad conduct discharge.  The appellant was interviewed in 
connection with the evaluation, as were several relatives, 
ex-spouses, and friends.  The appellant reported that he had 
been exposed to combat in Vietnam.  He indicated that upon 
his return to Camp Lejeune, he did not like it because it was 
too far from home.  As a result, he indicated that he began 
to party and drink excessively.  He also went AWOL on several 
occasions which resulted in a bad conduct discharge.  The 
appellant claimed that he had experienced many PTSD symptoms 
after returning from Vietnam, such as aggression, 
restlessness, flashbacks, nightmares, and excessive drinking.  
After examining the appellant, the diagnoses included PTSD 
and alcohol abuse, in remission.  

In a May 1987 private psychological evaluation report, it was 
noted that the appellant claimed to have undergone "severe 
war stress in Vietnam, from which he still shows some effects 
and for which he is receiving psychotherapy at Vietnam 
Veterans Counseling Center."  The report further noted that 
although the appellant had been in prison from 1977 to 1986 
for a murder conviction, he had been a "model prisoner."  
He had been unemployed "most of the time" since his release 
from prison.  The examiner noted that the appellant had some 
PTSD symptoms from the war as well as from subsequent gang 
battles as a member of the Hell's Angels.  After examining 
the appellant, the diagnoses included PTSD.  

In a December 1990 summary, a social worker from the Vet 
Center indicated that the appellant had been coming to the 
Vet Center since December 1986, after he had been released 
from prison for the murder of another Vietnam veteran.  The 
appellant reported that he had served in combat in Vietnam 
and had developed a pattern of heavy drinking as a way of 
coping with the stress of combat.  He reported that he 
accumulated repeated periods of AWOL as a result of his 
drinking and having the attitude that he did not care about 
anything.  After his discharge from service, the appellant 
stated that he joined the Hell's Angels and lived a violent 
lifestyle.  He indicated that in November 1979, he killed 
another Hell's Angels member, resulting in his imprisonment 
for murder.  He was paroled in 1986 and claimed that he was 
given special consideration because of his Vietnam service.  
He further claimed that the parole board thought that part of 
the reason he was in prison was due to his military 
experiences in Vietnam.  After examining the appellant, the 
counselor diagnosed PTSD.  He indicated that it was his 
opinion that the appellant's ability to make a successful 
readjustment to military and civilian life was impaired by 
his PTSD coupled with his alcohol abuse.

In a January 1991 letter, a private psychiatrist indicated 
that he had evaluated the appellant in November 1990, and 
felt that a diagnosis of PTSD was warranted.  

In an October 1991 administrative determination, the RO 
referenced the appellant's service records, as well as his 
contentions regarding the reasons for his periods of AWOL.  
The RO further cited the provisions of 38 C.F.R. § 3.12 
(c)(6) and (d)(4), but again concluded that the appellant's 
discharge from service was under conditions which barred the 
payment of VA benefits.  

In an October 1991 letter, the appellant was advised of the 
decision and of his appellate rights, but he did not appeal 
the RO's decision.  It is noted that the RO indicated that in 
reaching its decision, they had reviewed his military records 
but had concluded that the character of his discharge was a 
bar to the payment of VA benefits.  He was also advised that 
he had a right to file a request for revision of the 
character of his discharge with the service department.  

In November 1999, the appellant's then-representative 
submitted a letter claiming that there was clear and 
unmistakable error in the October 1991 administrative 
decision referenced above.  The appellant's representative 
argued that the RO had overlooked and/or disagreed with many 
medical opinions indicating that the appellant had been AWOL 
due to PTSD.  He further argued that the RO had not cited or 
referred to the relevant medical evidence in reaching its 
decision, nor had the RO "refuted" lay statements attesting 
to changes in the appellant's personality after Vietnam.  

In a November 2003 brief, the appellant's attorney submitted 
additional arguments in support of the appellant's claim.  He 
argued that the August 1969 administrative decision was 
clearly and unmistakably erroneous in failing to apply 
38 C.F.R. § 3.354, which he characterized as a provision 
allowing that a discharge under other than honorable 
conditions resulting from willful and persistent misconduct 
would not bar payment of VA benefits, if the claimant was 
insane at the time of committing the offense causing such 
discharge.

In addition, the appellant's attorney argued that the October 
1991 administrative determination was clearly and 
unmistakably erroneous in that the RO based its decision only 
on the appellant's military records, and not on the evidence 
demonstrating that the appellant "suffered emotional trauma 
in Vietnam that adversely affected his behavior."  The 
appellant's attorney argue that had the RO considered this 
evidence, they "would have been compelled to conclude that 
[the appellant's] post-Vietnam misconduct resulted from 
insanity as defined by 3.354(a)."  

Finally, the appellant's attorney argued that the October 
1991 notification letter was insufficient as it did not 
conform to the criteria set forth in 38 U.S.C.A. § 5104(b) 
requiring a statement of the reasons for the decision, as 
well as a summary of evidence considered by the Secretary.  

II.  Law and Regulations

Under 38 C.F.R. § 3.105(a) (2003), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 2002).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 
1995), 60 Fed. Reg. 43,186 (1995).

III.  Analysis

As noted above, in August 1969 and October 1991 
administrative decisions, the RO found that the character of 
the appellant's discharge from service was a bar to payment 
of VA benefits.  The record shows that although he was 
notified of these decisions, and of his appellate rights, he 
did not appeal.  Thus, the decisions are final.  38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1969); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991) 

Here, the Board notes that it has considered the arguments of 
the appellant's attorney to the effect that the October 1991 
decision is not final because the notice provided of that 
decision was defective in that it did not specifically 
reference any evidence other than the appellant's military 
records, nor did it provide an adequate statement of the 
reasons and bases for the decision.  See 38 U.S.C.A. 
§ 5104(b) (West 1991).  The Board acknowledges that the 
October 1991 notification letter was not as detailed as it 
could have been regarding the evidence considered or the 
reasons and bases for the decision.  Standing alone, however, 
this fact does not vitiate the finality of the October 1991 
determination.  Cf. Gonzales v. West, 218 F.3d 1378 (Fed. 
Cir. 2000) (noting that RO is not required to give detailed 
explanations as to why it was relying upon or rejecting each 
piece of evidence in making the determination).  The record 
does not show, nor does the appellant contend, that he or his 
then-representative did not receive the October 1991 notice, 
which clearly included notification of his appellate rights.  
Moreover, the record contains absolutely no indication 
whatsoever, and the appellant has not otherwise argued, that 
the lack of detail in the October 1991 letter prejudiced him 
to any extent, much less to the extent that the finality of 
the decision itself was vitiated.  

Similarly, the Board considered the arguments of the 
appellant's attorney to the effect that the October 1991 
decision itself was clearly and unmistakably erroneous, as it 
failed to reference any evidence other than the appellant's 
military records and his contentions regarding why he was 
AWOL in service.  The appellant's attorney argues that the RO 
failed to consider probative post-service medical and lay 
evidence showing that the appellant had PTSD which adversely 
affected his behavior and caused him to go AWOL.  

The Board acknowledges that the Court has held that the 
failure to describe in a decision "a piece of highly 
probative evidence" is a violation of the requirement in 38 
U.S.C. § 5104 that RO decisions contain a summary of the 
evidence considered and the requirement in 38 C.F.R. § 
3.303(a) that determinations be based on review of the entire 
evidence of record.  Crippen v. Brown, 9 Vet. App. 412, 420 
(1996)).  Even assuming arguendo, however, that the RO failed 
to consider the post-service medical evidence and lay 
statements submitted by the appellant, it does not 
necessarily follow that such error was outcome determinative.  

Again, clear and unmistakable error can be found only if it 
is determined that the failure to consider probative evidence 
was outcome determinative.  In this case, although the post-
service medical evidence contained medical opinions to the 
effect that the appellant had PTSD that adversely affected 
his behavior, such evidence does not necessarily compel one 
to conclude that the appellant was insane when he repeatedly 
committed the offenses leading to his bad conduct discharge.  
Indeed, the Board notes that the military records contain a 
neuropsychiatric evaluation report in which the examiner 
described the appellant as cooperative and responsive and 
concluded that he did not have a psychiatric disorder in 
service.  The Board therefore concludes that the record 
contained evidence that provided a rational basis for a 
decision that the appellant was not insane at the time he 
committed the offenses leading to his discharge.

The appellant also argues, through his attorney, that the 
August 1969 administrative decision was clearly and 
unmistakably erroneous in failing to apply 38 C.F.R. § 3.354.  
He argues that had the RO applied that provision, it would 
have been compelled, based solely on the November 1968 
neuropsychiatric evaluation report, to find a qualifying 
discharge.  

Here, the Board notes that in evaluating decisions issued 
prior to the passage of the Veterans' Judicial Review Act 
(VJRA), Pub. L. No. 100-687, 102 Stat. 4105 (1988), the RO 
was not required to include a comprehensive statement of the 
reasons or bases for a decision.  38 U.S.C. § 5104(b) (West 
2002); see also Crippen v. Brown, 9 Vet. App. 412, 420-21 
(1996).  Furthermore, there is a presumption of regularity 
which holds that government officials are presumed to have 
properly discharged their official duties, including VA 
officials.  Unless rebutted by clear evidence to the 
contrary, the RO is presumed to have considered all of the 
evidence of record at the time of the decisions in question.  
Baldwin v. West, 13 Vet. App. 1, 5-6 (1999).  Even assuming 
arguendo that the RO failed to consider the provisions of 
38 C.F.R. § 3.354, the Board finds that this fact, in and of 
itself, does not constitute clear and unmistakable error.  

In that regard, the provisions of 38 C.F.R. § 3.12(b) set out 
conditions under which discharge or release from service 
constitutes a bar to the payment of pension or compensation 
benefits; however, such benefits were not barred if it was 
found that the person was insane at the time of committing 
the offense causing such discharge or release or unless 
otherwise specifically provided in law and regulation.  

Under 38 C.F.R. § 3.354, which was in effect at the time of 
the August 1969 decision, an insane person is one who, 
although not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  

Again, the evidence before the RO at the time of the August 
1969 decision consisted of service records showing that a 
neuropsychiatric evaluation revealed that the appellant did 
not have a psychiatric disorder.  There was absolutely no 
other probative evidence of record showing that the appellant 
was insane at the time of the offenses in service that led to 
his other than honorable discharge, nor did he so contend.  
Therefore, in light of the evidence of record in August 1969, 
the Board finds that the RO administrative decision that the 
appellant's character of discharge from service was a bar to 
his receipt of VA benefits was supported by the evidence then 
of record and any failure to apply section 3.354 was not 
outcome determinative.  

With respect to the appellant's arguments that the RO 
incorrectly discounted medical opinions and lay evidence 
indicating that the appellant had been AWOL due to PTSD, the 
Board notes that a claim that the evidence was not properly 
weighed or evaluated can never rise to the level of a clear 
and unmistakable error.  Fugo, 6 Vet. App. at 44-45.

In summary, the Board finds that at the time of the August 
1969 and October 1991 decisions, there was a reasonable basis 
for the finding that the appellant's character of discharge 
was a bar to VA benefits.  It most definitely cannot be said 
that the evidence of record in August 1969 or October 1991 
compelled the conclusion, to which reasonable minds could not 
have differed, that the character of his discharge was a not 
bar to the payment of VA benefits.  


ORDER

The August 1969 and October 1991 administrative decisions 
determining that the character of the appellant's discharge 
from service was a bar to VA benefits did not contain clear 
and unmistakable error; the appeal is denied.


REMAND

In the February 2000 administrative decision referenced above 
in the Introduction portion of this decision, in addition to 
addressing the clear and unmistakable error issue, the RO 
also determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to basic 
eligibility for VA benefits.

In December 2000, the appellant's attorney submitted a Notice 
of Disagreement with the February 2000 decision.  He did not 
specify whether he disagreed with the clear and unmistakable 
error issue, the new and material evidence issue, or both.  
In March 2002, the RO issued a Statement of the Case 
addressing the clear and unmistakable error issue only.  In 
May 2002, the appellant's attorney submitted a substantive 
appeal addressing the clear and unmistakable error issue.  He 
made no reference to the new and material evidence issue, nor 
did he raise the issue in subsequent communications with the 
RO.

In November 2003, however, the appellant's attorney submitted 
a written brief to the Board in which he argued that the 
December 2000 Notice of Disagreement was actually meant to 
refer to both the clear and unmistakable error issue as well 
as the new and material evidence issue.  Although the 
appellant's attorney failed in the December 2000 Notice of 
Disagreement to make clear, as required by 38 C.F.R. § 
20.201, that he was also seeking review of the new and 
material evidence issue, to avoid any possibility of 
prejudice to the appellant, the Board finds that a Statement 
of the Case addressing this matter should be issued.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a Statement of the 
Case to the appellant and his attorney 
addressing the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to basic 
eligibility to VA benefits.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim.  The appellant must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2003).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



